Citation Nr: 1455954	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-16 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to compensation for residuals of a perforated colon, status post colonoscopy, under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.C.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In April 2011, the Veteran testified before the undersigned at a Board hearing held via videoconference; a transcript of that hearing is of record.  In November 2011, this matter was reopened and remanded for further evidentiary development.


FINDING OF FACT

Residuals of a lacerated colon, status-post colonoscopy, were not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of a perforated colon, status post colonoscopy have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent the action taken herein below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not necessary at this time.  

The Veteran avers that he is entitled to compensation under 38 U.S.C.A. § 1151 for his additional colon disability which he claims resulted from a colonoscopy procedure that he underwent in June 2003 at the Spokane VA Medical Center (MC).  

At his Board hearing, the Veteran testified that Dr. A.B. performed a routine colonoscopy where the Veteran was awake during the procedure.  He claimed that during the procedure, Dr. A.B. did not find any major issues, so he turned the scope off and began removing the device from the Veteran.  At that point, the Veteran felt pain and Dr. A.B. turned the scope back on and saw that the Veteran's colon was lacerated and emergency surgery was immediately called for.  The surgery was performed by Dr. S.S. and several complications resulted from the surgery, to include a wound infection.  The Veteran stated that he had not had a colonoscopy prior to this one.  He stated that he later realized upon research, that generally, a routine colonoscopy does not involve turning off the scope and pulling out the device until it is completely removed from the patient.  Thus, he felt that Dr. A.B. deviated from the standard practice of performing colonoscopies and that he should be compensated for the additional disabilities that resulted from the procedure.  

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).

In order to determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1).

For claims received for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the Veteran or the Veteran's representative.  38 C.F.R. § 3.361(d)(1).

To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(d)(2).  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  See id. 

First, the Board finds that the Veteran has an additional colon disability which resulted from the June 2003 colonoscopy at the VAMC.  In June 2003, the Veteran went in for a routine colonoscopy, which was performed by Dr. A.B.  The actual procedure report indicates that the Veteran was under conscious sedation.  Under direct visualization, the colonoscope was passed with moderate difficulty up to the level of the cecum.  The Veteran was indicated to have "a very redundant colon" requiring multiple maneuvers including changing the Veteran's position in order to intubate the cecum.  The cecum, ascending colon, transverse colon and descending colon were normal.  It was noted that the Veteran complained of significant abdominal pain, and in the area of the sigmoid colon, small bowel loops were seen, and the procedure was immediately aborted at that time.  There are no indications on the report about whether the scope was turned on or off.  The Veteran was taken immediately to the operating room for a laparotomy and sigmoid resection, which was performed by Dr. S.S. with two assistant doctors, including Dr. A.B.  The operation report indicate findings of a transverse tear in the midsigmoid colon approximately three quarters of the circumference of the bowel.  The sigmoid colon was quite elongated and redundant and was abnormally tethered on both sides of the pelvic side wall with peritoneal attachments.  Consent was obtained from the Veteran for both procedures; consent is not an issue here.  Treatment records also show that postoperative course was complicated by a severe wound infection which took a change of antibiotics to get under control.  

The Veteran current reports having residual problems resulting from his routine colonoscopy procedure and the emergency laparotomy.  As the Veteran did not have this transverse tear prior to undergoing the colonoscopy, the Board acknowledges the existence of an additional colon disability.  See 38 C.F.R. § 3.361(b).  

Second, with respect to the causation element, in addition to the Veteran's statements, there are several medical opinions of record which addresses causation.  The Board finds that upon review, the weight of the evidence is at least evenly balanced on the issue of causation.

An April 2009 letter from Dr. T.T. (general and vascular surgeon) indicates that he has reviewed the technical aspects of the Veteran's colonoscopy.  He indicated in the letter that perforation is a recognized complication of colonoscopy occurring in approximately 1 in 1000 procedures when the procedure is not associated with a biopsy or polypectomy.  It typically occurs in the sigmoid colon due to redundancy and sheer forces related to a loop in the scope.  He found that the surgical record revealed moderate difficulty advancing the scope to the full length of the Veteran's colon.  He also opined that a complication with the procedure can explain the Veteran's persistent intractable gastrointestinal problems.

A May 2011 letter from a family practitioner, Dr. R.D., indicates that the Veteran's torn colon, which resulted from the June 2003 colonoscopy, can be attributed to carelessness or negligence and not a routine complication of the procedure.  Dr. R.D. reviewed the medical records and reports concerning the procedure.  He stated that the Veteran was alert without sedation and there was no mention of confusion on the part of the Veteran in the hospital notes.  Upon withdrawal, the Veteran experienced pain and the scope of either turned back on or reinserted and thus revealed small bowel.  He suspected that the end of the scope was through the large bowel when the Veteran notified the doctor of the pain.  As a result, the Veteran underwent an urgent laparotomy which resulted in some complications during the healing process.  Dr. R.D. agreed with Dr. T.T. that the Veteran with redundant colon has a risk of complications that would be 1 out of 1000; this risk is of all complications and not just perforations.  He stated that perforation of the colon is a rare severe complication that is part of the procedure.  He stated concern that the record was without much detail regarding the Veteran's pain and complication that occurred upon withdrawal of the scope.  He suggested that if the scope was turned off, that would not be in line with the general practice norms.  He indicated that the colon was not perforated, but lacerated as 75 percent of the circumference was torn; this is a large 6 inch laceration.  Dr. R.D. stated that given the description of the Veteran's colon, one would have had to exert tremendous force to cause such a tear.  He stated that this was not in line with standard care, nor could it be explained as a routine complication.  He ultimately opined that given the size of the laceration which increased the Veteran's risk of infection and subsequent complications, this is attributed to the carelessness or negligence, and not a routine complication.  

VA obtained an Independent Medical Opinion (IMO) in March 2012.  The IMO examiner reviewed the case file and summarized the details of the colonoscopy and the subsequent surgery.  He noted appropriate documentation in the record of consent which included the risk of perforation.  He cited the risk of perforation to be between 0.06 percent to 0.2 percent.  He also stated that the Veteran's type of colon increased the risk for perforation which a physician performing the procedure should have known.  He stated that the examiner (likely meant Dr. A.B.) could not have known that the Veteran's sigmoid colon was abnormally tethered to the pelvic side walls and thus less mobile.  The IMO examiner commented that it would have been unusual for Dr. A.B. to have shut off the scope prior to completing the withdrawal of the scope.  He opined that even if the light were on, if the bowel was torn in this manner, the examiner would not have seen it occurring; he could have only felt resistance as he tried to advance or withdraw the scope.  He stated that with perforation being a rare although recognized complication of colonoscopy that the Veteran was aware of, there is nothing definitive in the record that indicates fault on VA's end.  Based on the record, he stated that he had to "assume" that Dr. A.B. recognized and was aware of the risk of perforation in the redundant colon, used caution, and did not exert excess force in advancing or removing the scope.

After a careful consideration of the evidence of record, for the reasons set out below, the Board finds that compensation under 38 U.S.C.A. § 1151 is warranted.  

As to whether or not the additional resulting disability was reasonably foreseeable, the Board references the chances of risk that were cited by the doctors above.  Essentially, a risk of perforation is either estimated to be 1 in 1000 or 0.06 percent to 0.2 percent.  These numbers are suggestive of a relatively low risk, although it is not impossible that such tears can occur.  However, there is debate on the record as to whether the Veteran's tear was a perforation as the VA doctors performing the procedures believed, or whether it amounted to a laceration, which is what Dr. R.D. believed, considering the size of the tear (75 percent of the circumference).  Here, the Board notes that there is evidence that a perforation of the colon is an incredibly rare event (by the statistics cited above) and that a reasonable physician would have foreseen a perforation as it is a known risk of the procedure.  Whether a perforation is reasonably foreseeable is not the issue.  In this Veteran's case, there was a large laceration and there is no evidence that a laceration is reasonably foreseeable.  

In sun, what is unequivocal is that tearing, or perforation, is a rare, although recognized complication of colonoscopy 38 U.S.C.A. § ; 38 C.F.R. § and that the Veteran gave informed consent as to the procedure.  Perforation is not the same as laceration, the latter being the unforeseeable event.  The Board notes that what is uncertain in the record is whether the colonoscopy as performed by Dr. A.B. was in line with standard practice or whether there was any instance of negligence, lack of skill, or other instances of fault.  The Board does not doubt the qualifications of the physicians involved in the colonoscopy and resulting surgeries.  In fact, at this juncture, the Board need not address the issue of fault as a finding has been made that the colonoscopy resulted in a laceration of the Veteran's colon, and such laceration is not reasonably foreseeable.  See 38 C.F.R. § 3.361(d)(2).  

Accordingly, the Board resolves any doubt in favor of the Veteran, and finds that an award for residuals of a perforated colon, status post colonoscopy, under the provisions of 38 U.S.C.A. § 1151 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a perforated colon, status post colonoscopy, is granted.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


